                Case 1:08-cr-00124-AWI Document 521 Filed 01/06/21 Page 1 of 2


 1

 2

 3                                      UNITED STATES DISTRICT COURT
 4                                    EASTERN DISTRICT OF CALIFORNIA
 5

 6       UNITED STATES OF AMERICA,                                    CASE NO. 1:08-CR-124 AWI-4
 7                                Plaintiff
                                                                      ORDER FOR RESPONSE TO MOTION
 8                       v.                                           FOR EARLY TERMINATION OF
                                                                      SUPERVISED RELEASE
 9       RODOLFO F. SUAREZ, JR.,
10                                Defendant
11

12

13            On January 24, 2021, Defendant Rodolfo F. Suarez, Jr. filed a pro se motion for early
14 termination of supervised release. See Doc. No. 520. Considering the totality of Defendant’s

15 motion, the Court finds that it is appropriate for the United States and the United States Probation

16 Office for the Eastern District of California to file a response, and for Defendant to be given the

17 opportunity to file a reply.

18            Accordingly, IT IS HEREBY ORDERED that:
19 1.         The United States and the United States Probation Office for the Eastern District of
20            California shall each file a response on the Court’s docket to Defendant’s motion within
21            fourteen (14) days of service of this order;1
22 2.         Defendant may file a reply to the United States’ response within seven (7) days of service
23            of the United States’ response;2 and
24
     1
25    Factors identified in 18 U.S.C. § 3553 are to be considered in evaluating a request for early termination. To the
     extent that the United States or the United States Probation Office opposes early termination, their response shall
26   specifically address the relevant factors. Additionally, the Court will view a failure by either the United States or the
     Probation Office to file a response as meaning that the non-responding entity does not oppose Defendant’s motion for
27   early termination of supervised release.
     2
28    If, after review of the submissions of the parties, the Court determines that a hearing is necessary, the Court will set a
     hearing date at that time.
            Case 1:08-cr-00124-AWI Document 521 Filed 01/06/21 Page 2 of 2


 1 3.     The Clerk shall immediately serve a copy of this order and a copy of Defendant’s motion
 2        (Doc. No. 520) on the United States Probation Office for the Eastern District of California.
 3
     IT IS SO ORDERED.
 4

 5 Dated: January 6, 2021
                                              SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
